DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a battery module, comprising: a plurality of pouch-type secondary batteries arranged to be stacked in at least one direction, each secondary battery having an electrode lead; and a bus bar made of an electrically conductive material and bonded to at least two electrode leads of corresponding secondary batteries to electrically connect the corresponding secondary batteries to each other, wherein each bonded electrode lead is configured to protrude from the corresponding secondary battery in a front and rear direction, and at least one of left and right side surfaces of each bonded electrode lead is bonded to the bus bar,
wherein the left and right side surfaces of each bonded electrode lead have larger areas than upper and lower surfaces of each bonded electrode lead, and wherein the left and right side surfaces of each bonded electrode lead are not bent into contact with the bus bar.  The prior art also fails to disclose a battery module, comprising: a plurality of pouch-type secondary batteries arranged to be stacked in at least one direction, each secondary battery having an electrode lead; and a bus bar made of an electrically conductive material and bonded to at least two electrode leads of corresponding secondary batteries to electrically connect the corresponding secondary batteries to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722